DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
No rejections under 35 USC § 103 are made because independent claims 1, 11 and 18 recite the subject matter that formed the basis for allowance in the parent case, 15/143,202, now US patent 10,454,877.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,454,877. 

Although the claims at issue are not identical, they are not patentably distinct from each other because taking claim 1 of the present application as exemplary, claim 1 of US 10,454,877 and claim 1 of the present application may be compared as follows:

Claim 1
Claim 1 of US 10,454,877
1.    A method comprising:




designating a first endpoint in an overlay network as a data plane learning endpoint and a second endpoint in the overlay network as a control plane learning endpoint;


operating in a data plane learning mode when a network packet in the overlay network is received from the data plane learning endpoint, wherein the data plane learning mode allows Layer 2 learning, and wherein the data plane learning mode is used when communicating with hosts behind the data plane learning endpoint; and


operating in a control plane learning mode when the network packet is received from the control plane learning endpoint, wherein the control plane learning mode disables the Layer 2 learning, and wherein the control plane learning mode is used when communicating with other hosts behind the control plane learning endpoint. 
1. A method for managing network traffic in an overlay network environment, the method comprising: receiving a plurality of network packets in an overlay network from a plurality of endpoints including a first endpoint and a second endpoint, the overlay network configured to extend Layer 2 network traffic over a Layer 3 network and operate with a plurality of learning modes; 



designating the first endpoint as a data plane learning endpoint and the second endpoint as a control plane learning endpoint to yield a plurality of designations; 

tracking the plurality of designations via an endpoint identification table; 

operating in a data plane learning mode when a network packet of the plurality of network packets is received from the data plane learning endpoint based on the endpoint identification table, the data plane learning mode allowing Layer 2 learning so the network packet is processed based on outer header information and inner header information, the operating in the data plane learning mode including use of the data plane learning mode when communicating with hosts behind the data plane learning endpoint; and 


operating in a control plane learning mode when the network packet is received from the control plane learning endpoint based on the endpoint identification table, the control plane learning mode disabling the Layer 2 learning so the network packet is processed based on the inner header information, the operating in the control plane learning mode including use of the control plane learning mode when communicating with other hosts behind the control plane learning endpoint.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640.  The examiner can normally be reached on 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454